Citation Nr: 1525035	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-00 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), general anxiety disorder, and depressive disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a right hand disorder, to include carpal tunnel syndrome of the right hand and wrist.

4.  Entitlement to service connection for alcoholism

5.  Whether new and material evidence has been received to reopen service connection for a back disorder.

6.  Whether new and material evidence has been received to reopen service connection for a nerve disorder (claimed as numbness in the body).

7.  Whether new and material evidence has been received to reopen service connection for residuals of a gunshot wound to the right forearm.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1972 to June 1975, and from May 1976 to January 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2011 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A claim for service connection for PTSD was received in June 2010.  A claim for service connection for a sleep disorder was received in July 2010.  The September 2011 rating decision, in pertinent part, denied service connection for PTSD.  

A claim for service connection for alcoholism was received in March 2012.  A claim for service connection for a right wrist disorder and to reopen service connection for residuals of a gunshot wound to the right forearm, a back disorder, and numbness of the body was received in August 2014.  The October 2014 rating decision, in pertinent part, denied service connection for a sleep disorder, a right hand disorder, carpal tunnel syndrome of the right wrist/hand, and alcoholism and declined to reopen service connection for a back disorder, numbness in the body, and residuals of a gunshot wound to the right forearm.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran initially filed a claim for service connection for PTSD that was received by VA in June 2010.  November 2011 VA treatment records note that the Veteran had diagnoses of general anxiety disorder and depressive disorder.  The claim on appeal has, therefore, been recharacterized to conform to Clemons.  

In April 2015, the Veteran testified at a Board videoconference hearing at the local RO in Huntington, West Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Sleep Disorder, Right Hand Disorder, and Alcoholism
and
Reopening Service Connection for a Back Disorder, Nerve Disorder, 
and Gunshot Wound Residuals

In October 2014, the AOJ, in pertinent part, denied service connection for a sleep disorder, a right hand disorder, carpal tunnel syndrome of the right wrist/hand, and alcoholism and declined to reopen service connection for a back disorder, numbness in the body, and residuals of a gunshot wound to the right forearm.  In a November 2014 written statement (on a VA Form 9), the Veteran expressed disagreement with the denial of service connection for a right hand disorder, to include carpal tunnel syndrome of the right hand and wrist, and a sleep disorder, and that the RO did not reopen service connection for a back disorder, numbness in the body, and residuals of a gunshot wound to the right forearm.  In an April 2015 written statement, the Veteran expressed disagreement with the denial of service connection for alcoholism.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The November 2014 and April 2015 notice of disagreements were properly filed with the AOJ.  As such, the Board finds that these were timely filed notice of disagreements.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of service connection for a sleep disorder, a right hand disorder to include carpal tunnel syndrome of the right wrist/hand, and alcoholism and whether new and material evidence has been received to reopen service connection for a back disorder, numbness in the body, and residuals of a gunshot wound to the right forearm for further procedural action.    

Service Connection for an Acquired Psychiatric Disorder

The Veteran was provided with a VA examination in March 2011 to assist in determining the nature and etiology of the claimed acquired psychiatric disorder.  The VA examiner diagnosed the Veteran with alcohol dependence and rule out alcohol-induced mood disorder and depressive disorder.  The VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD.  The VA examiner noted that the Veteran had never been diagnosed with or treated for PTSD, there was no documentation of any psychiatric disorder (to include PTSD) during service, and the Veteran was not treated for mental health concerns during service.  The Board finds that the March 2011 VA examination report is inadequate because it is based on the inaccurate factual predicate that the Veteran did not report any mental health problems during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  On a January 1980 report of medical history (with regard to service separation), the Veteran endorsed nervous trouble and reported a "nervous problem due to overseas."

Further, November 2011 VA treatment records (dated after the March 2011 VA examination report) note that the Veteran reported symptoms consistent with generalized anxiety disorder, panic disorder, and PTSD.  A November 2011 VA treatment record reflects that the Veteran was diagnosed with alcohol dependence and depressive disorder.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of service connection for a sleep disorder, a right hand disorder to include carpal tunnel syndrome of the right wrist/hand, and alcoholism and whether new and material evidence has been received to reopen service connection for a back disorder, numbness in the body, and residuals of a gunshot wound to the right forearm.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Then, schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed acquired psychiatric disorders.  The claims file should be provided to the examiner.  The VA examiner should diagnose all Axis I psychiatric disorders (other than drug and alcohol dependence) and then, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale with respect to each diagnosed disability:   

Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was incurred in or caused by active service?  In rendering this opinion, the VA examiner should note that the Veteran endorsed nervous trouble at service separation due to service overseas.

The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified or is related to the Veteran's fear of hostile military or terrorist activity.

3.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




